Citation Nr: 1207212	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  05-25 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for the posttraumatic stress disorder (PTSD) disability prior to January 10, 2009.

2.  Entitlement to an evaluation in excess of 50 percent for the posttraumatic stress disorder (PTSD) disability from January 10, 2009.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from February 1968 to February 1970, including service in Vietnam; he was awarded the Combat Infantryman's Badge (CIB).  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case for additional development in October 2010.  

While the case was in appellate status, the appellant's initial disability evaluation for his posttraumatic stress disorder (PTSD) disability was increased from 30 percent to 50 percent, effective from January 10, 2009; this created a staged rating for the PTSD disability.  However, it is presumed that the appellant was seeking the maximum benefit allowed by law and regulation for that disability, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because neither of the two assigned evaluations at issue represents the maximum rating available for the PTSD disability, the appellant's increased rating claims have remained in appellate status.  Therefore, the issues on appeal are as listed on the first page, above.

The appellant is appealing the initial rating that was assigned to the PTSD disability after service connection was granted.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2010, a Travel Board hearing was conducted before a Veterans Law Judge who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  

The Veterans Law Judge who conducted the September 2010 Travel Board hearing is no longer employed at the Board.  In January 2012, the Board sent a letter to the appellant to notify him of this and of his right to another Board hearing pursuant to 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.707.  The appellant responded in February 2012, and stated that he wanted to have a videoconference hearing before a Veterans Law Judge.  A hearing on appeal must be granted when, as in this case, an appellant expresses a desire for it.  38 C.F.R. § 20.700(a).

In view of the foregoing, this case must be REMANDED for the following action:

Schedule the appellant for a videoconference hearing at his local RO before a Veterans Law Judge, as the docket permits.  

Notify the appellant and his representative of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.

Advise the appellant that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case should be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

